Exhibit 10.6

 

Power of Attorney

 

I, Zhang Guo Hui, a Chinese citizen with Chinese Identification Card No.:
XXXXXXXXXX, and a holder of 70% of the entire registered capital in Shenzhen
Moyi Technologies Co. Ltd, ("Shenzhen Moyi Technologies Co. Ltd") ("My
Shareholding"), hereby irrevocably authorize Shenzhen Moxian Technologies Co.
Ltd ("WOFE") to exercise the following rights relating to My Shareholding during
the term of this Power of Attorney:

 

WOFE is hereby authorized to act on behalf of myself as my exclusive agent and
attorney with respect to all matters concerning My Shareholding, including
without limitation to: 1) attend shareholders' meetings of Ming Lang ; 2)
exercise all the shareholder's rights and shareholder's voting rights I am
entitled to under the laws of China and Ming Lang 's Articles of Association,
including but not limited to the sale or transfer or pledge or disposition of My
Shareholding in part or in whole; and 3) designate and appoint on behalf of
myself the legal representative (chairperson), the director, supervisor, the
chief executive officer and other senior management members of Ming Lang.

 

Without limiting the generality of the powers granted hereunder, WOFE shall have
the power and authority under this Power of Attorney to execute the Transfer
Contracts stipulated in Exclusive Option Agreement, to which I am required to be
a party, on behalf of myself, and to effect the terms of the Share Pledge
Agreement and Exclusive Option Agreement, both dated the date hereof, to which I
am a party.

 

All the actions associated with My Shareholding conducted by WOFE shall be
deemed as my own actions, and all the documents related to My Shareholding
executed by WOFE shall be deemed to be executed by me. I hereby acknowledge and
ratify those actions and/or documents by WOFE.

 

WOFE is entitled to re-authorize or assign its rights related to the aforesaid
matters to any other person or entity at its own discretion and without giving
prior notice to me or obtaining my consent.

 

This Power of Attorney is coupled with an interest and shall be irrevocable and
continuously valid from the date of execution of this Power of Attorney, so long
as I am a shareholder of Ming Lang.

 

During the term of this Power of Attorney, I hereby waive all the rights
associated with My Shareholding, which have been authorized to WOFE through this
Power of Attorney, and shall not exercise such rights by myself.

 

This Power of Attorney is written in Chinese and English; in case there is any
conflict between the Chinese version and the English version, the Chinese
version shall prevail.

 



1

 

 

  Zhang Guo Hui         By: /s/ Zhang Guo Hui     July 15, 2014

 

Witness: _________________       Name:       ________, 2014    

 

 

2



--------------------------------------------------------------------------------

 